DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of U.S. Patent No. 11,144,960. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

Application 17/472,044
US Patent 11,144,960
receiving, from one or more mobile devices located in the vicinity of a mobile device, contextual data;
receiving, by at least one hardware processor, via a communications interface location data from location sensors of a plurality of mobile devices associated with a plurality of users;

identifying, based on the location data of the plurality of mobile devices, a first mobile device and one or more additional mobile devices that are in the vicinity of the first mobile device, wherein the first mobile device and the one or more additional mobile devices comprise the plurality of mobile devices;



aggregating, via the communications interface, contextual data from the one or more additional mobile devices, wherein the contextual data comprises user data inputted into the one or more additional mobile devices by the plurality of users;
determining, based on the contextual data, an attribute of a context of the mobile device;

determining, by the at least one hardware processor, one or more attributes of a context of the first mobile device based on the location data of the first mobile device and the aggregated contextual data from the one or more additional mobile devices, wherein the context indicates a relationship between electronic activities of a first user of the first mobile device and the location data of the first mobile device;
determining whether the attribute is a triggering attribute;
determining whether the one or more attributes of the context of the first mobile device are triggering attributes;
if the attribute is a triggering attribute, obtaining an electronic offer;
if the one or more attributes of the context of the first mobile device are triggering attributes, generating, by the at least one hardware processor, a database query using the determined context;

sending, by the at least one hardware processor, via the communications interface the generated query to an events database;

receiving, by the at least one hardware processor, via the communications interface a conditional electronic offer from the events database;
determining user data requirements based on the electronic offer;
determining, by the at least one hardware processor, user data requirements based on the conditional electronic offer;
obtaining user data;
sending, by the at least one hardware processor, via the communications interface a request based on the user data requirements to a secure server;

receiving, by the at least one hardware processor, via the communications interface user data from the secure server;



generating, by the at least one hardware processor, an electronic offer communication based on the conditional electronic offer when the user data received from the secure server meets the user data requirements; and
if the user data meets the user data requirements, sending the electronic offer to the mobile device.
sending, by the at least one hardware processor, via the communications interface the electronic offer communication to the first mobile device.


Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1 – 20 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 9, representative of claims 1 and 17 is directed towards a method, which is a statutory category of invention. Although, claim 9 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. Claim 9 recites invention directed to 
Receiving contextual data, analyzing attributes of context data to determine an attribute, if the determined attribute triggers an advertising opportunity, electronic offers are obtained; determine whether the user profile meets the requirements of the electronic offer targeting parameters, and based on the results of the determination, send the electronic offer to the user, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application because, in particular, the claim recites receiving information (contextual data) from a secondary device (mobile device), analyze the received information to determine whether an electronic offer can be sent to the secondary device, obtain (identify) an electronic offer (from some primary device), determine whether the offer can be sent to the primary device, and accordingly provide the electronic offer to the primary device. There is no device claimed which performs the recited limitations. The primary device and secondary device in both these steps is recited at a high-level of generality (i.e. as a generic device performing generic computer functions of transmitting and receiving information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, transmitting the resulting information from a primary device to a secondary device amounts to insignificant extra-solution activity.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits of practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the represented claims recites the additional elements of mobile device from which contextual data will be received, analysis of the received contextual data will be performed to determine an attribute, and if the attribute is a targeting attribute, an electronic offer is identified in some generic computer, and if the user data of the mobile device meets the targeting parameters, identified electronic offer will be transmitted from the generic computer to the mobile device. For the same reason these elements are not sufficient to provide an inventive concept. The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere receipt or transmission of data over a network is a well-understood. Routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible.
As for dependent claim 10, 2 and 18, claimed invention recite limitations that further define the same abstract idea of type of data. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claims 11, 3 and 19, these claims recite limitations that further define the same abstract idea of checking whether a targeting condition is satisfied before taking an action to send the electronic offer to the mobile device. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claim 12, 4 and 20, claimed invention recite limitations that further define the same abstract idea of type of data that will be used to query for electronic offer. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.

As for dependent claims 2-3, 9-10 and 16-17, these claims recite limitations that further define the same abstract idea of receiving user impression data (e.g. historical data), receiving demographic group membership data (archived use data), perform analysis of using the received data and based on the results of the analysis, add the user to either the deterministic user group or probabilistic user group. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above. Also,
As for dependent claims 4-5, 11-12 and 18-19, these claims recite limitations that further define the same abstract idea of receiving a request and searching data stored in a database table based on the criteria received in the request, These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claims 10, 2 and 18, claimed invention recite limitations that further define the same abstract idea of type of data, These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claims 13 – 15 and 5 – 7, claimed invention recite limitations that further define the same abstract idea of type of data, These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claim 16, claimed invention recite limitations that further type of commercially available technology that will be used for transmitting data to the mobile device. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 15 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dhingra et al. US Publication 2011/0295677 in view of Singh US Publication 2008/0109317 and Shaw et al. US Publication 2017/0039594.

Regarding claims 1, 9, 13 – 15 and 17, Dhingra teaches system and method directed to providing event-based targeting of ads, where an event creates a type of climate that influences purchasing behavior of network users. A location of an event is determined, and a regional scope of influence of the event is identified based on user queries that are related to the event. A user located within the regional scope of influence is identified, and an ad that is associated with the event is selected and presented to the user [Dhingra, 0005].
a computer system [Dhingra, 0015]; 
a memory storing instructions [Dhingra, 0015]; 
a communications interface [Dhingra, 0015]; and 
a processor coupled to the memory and the communications interface [Dhingra, 0015], the processor configured to execute the instructions to cause the processor to perform: 

    PNG
    media_image1.png
    359
    251
    media_image1.png
    Greyscale
	[Dhingra, Fig. 7 and associated disclosure]

Dhingra does not explicitly recite receiving contextual data from one or more mobile devices. However, Singh teaches system and method for determining the proximity of the mobile device user to a plurality of base station sensor devices, and the environmental conditions of a region surrounding the mobile device user in order to disseminate environment and proximity aware information and advertisements to the mobile device user [Singh, 0005]. Singh teaches system and method comprising:
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Dhingra by adopting teachings of Shaw to disseminate environment and proximity aware information to the mobile device users.
Dhingra in view of Singh teaches system and method comprising:
receiving, from one or more mobile devices located in the vicinity of a mobile device, contextual data (Singh, the client application transfers GPS coordinates of the mobile device to the data server using wireless internet service based on one of GSM technology and CDMA technology) [Singh, 0009, 0047]; 
determining, based on the contextual data, an attribute of a context of the mobile device (Singh, capture environmental data of a region surrounding the base station sensor devices; 
determining whether the attribute is a triggering attribute; 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

[Singh, Fig. 4 and associated disclosure]
if the attribute is a triggering attribute, obtaining an electronic offer (Dhingra, determine if the user is within the proximity to the event (a triggering attribute); use the first bid for AD targeting if the user is within the proximity (e.g. obtain the advertising content from the advertiser associated with the winning bid)) [Dhingra, 0045]; 
Dhingra in view of Singh does not explicitly teach using context in a query to obtain electronic offer. However, Shaw teaches system and method for location-based electronic commerce service driven by an event. Shaw teaches specifically, the location information can be sent within a query or other type of request for promotional content ( e.g., coupons for a chain restaurant) that can be associated with the current location of the mobile device 160 [Shaw, 0055]. Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Dhingra in view of Singh by adopting teachings of Shaw to dynamically identify appropriate advertising (electronic offer) for customized marketing.
Dhingra in view of Singh and Shaw teaches system and method further comprising:
if the attribute is a triggering attribute, obtaining an electronic offer (Dhingra, determine if the user is within the proximity to the event (a triggering attribute); use the first bid for AD targeting if the user is within the proximity (e.g. obtain the advertising content from the advertiser associated with the winning bid)) [Dhingra, 0045], wherein obtaining the electronic offer includes using the context to generate a query [Shaw, 0055].

determining user data requirements based on the electronic offer (Dhingra, When the advertiser submits an advertisement, the advertiser may submit additional information for the advertisement and/or select from a variety of options. Such options typically include targeting criteria such as location of the consumer, day of the week, time of day, user demographics, a user's online activities, and user preferences) [Dhingra, 0017] , wherein the user data requirements include user credit information (Dhingra, User queries 614 may also include browsing web pages that are related to state fair 612, online purchases of tickets to state fair 612, and other online activities that are related to state fair 612 (e.g. amount of funds that would be required to make the purchase of tickets)) [Dhingra, 0063]; 
, wherein the user data requirements include user credit information
obtaining user data (Singh, the information collected from the mobile device user 701 includes profile information, gender, coupons used by mobile device user 701) [Shaw, 0046], wherein obtaining the user data includes using the user data requirements to obtain the user data (Shaw, the commerce agent system 710 also can send information indicative or otherwise representative of consumer preferences associated with the mobile device 160 to the organization for electronic commerce in order to customize the promotional content.) [Shaw, 0055]; and
 if the user data meets the user data requirements, sending the electronic offer to the mobile device (Dhingra, Advertiser 210 provides bids 212 and 214 to an ad delivery system 216, and also specifies criteria to be used by ad delivery system 216 in deciding which users an ad 218 is to be presented to; Ad delivery system 216 receives bids from advertisers and makes decisions about which ads to present to which users) [Dhingra, 0037, 0038].

Regarding claims 2, 10 and 18, Dhingra in view of Singh and Shaw teaches system and method further comprising receiving, from the mobile device, location data; and wherein determining the attribute of the context includes determining the attribute based on the location data (Dhingra, At a step 314, a location of a user is determined, for example, the location of user 220. At a step 316, based on the location of user 220, it is determined that user 220 is located within proximity 224) [Dhingra, 0044].

Regarding claims 3, 11 and 19, Dhingra in view of Singh and Shaw teaches system and method further comprising if the attribute is a triggering attribute, generating a database query using the context and obtaining the electronic offer using the database query (Dhingra, determine if the user is within the proximity to the event (a triggering attribute); use the first bid for AD targeting if the user is within the proximity (e.g. obtain the advertising content from the advertiser associated with the winning bid)) [Dhingra, 0045].

Regarding claims 4, 12 and 20, Dhingra in view of Singh and Shaw teaches system and method, wherein obtaining the electronic offer includes obtaining the electronic using the context (Dhingra, ad delivery system may determine algorithmically which event-based criteria an ad would be associated with based on information contained within the ad or by other means) [Dhingra, 0054].


Claim 16 is are rejected under 35 U.S.C. 103 as being unpatentable over Dhingra et al. US Publication 2011/0295677 in view of Singh US Publication 2008/0109317, Shaw et al. US Publication 2017/0039594 and Square Capital LLC published article “Payment Tokenization Explained” hereinafter known as Square.

Regarding claim 16, Dhingra in view of Singh and Shaw does not teach using tokens for transactions. However, Square teaches that Tokenization is the process of protecting sensitive data by replacing it with an algorithmically generated number called a token. Often times tokenization is used to prevent credit card fraud. In credit card tokenization, the customer's primary account number (PAN) is replaced with a series of randomly-generated numbers, which is called the "token." These tokens can then been passed through the internet or the various wireless networks needed to process the payment without actual bank details being exposed. The actual bank account number is held safe in a secure token vault [Squre, page 2].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Dhingra in view of Singh and Shaw by adopting teachings of Square to add an extra level of security to sensitive credit card data. 
Dhingra in view of Singh, Shaw and Square teaches system and method further comprising: 
determining that the user data requirements include a requirement for the user data to be secured; sending a request for an identification token to the mobile device and receive the identification token from the mobile device; and wherein obtaining the user data includes obtaining the user data using the user data requirements and the identification token (Square, Tokenization in eCommerce. Tokenization also helps protect your online shopping activities. You buy a coffee table on Ikea.com, for example. If IKEA has tokenized the card numbers that it keeps on file, your information is safe even if it gets hacked (which it hasn't). The retailer may never actually see or store the credit card number, so if someone weasels into the system (like in the Home Depot breach, for example), all the criminal can see is the randomly generated tokens. And here's something else that's cool: A new token can be generated for each online retailer - so you'll have a different code at all the places you've shopped. So if a retailer has a security breach, all tokens issued to that website can be disabled without you having to get a replacement card.) [Square, pages 7, 6].


Conclusion
Applicant is required under 37 CRF ‘1.111 (c) to consider the references fully when responding to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


October 20, 2022